        Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 1 of 23



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK and
THE BOARD OF EDUCATION FOR THE
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                       Plaintiff,

               V.                              No. 1 :20-cv-04260-JGK

UNITED STATES DEPARTMENT OF
EDUCATION and ELISABETH DEVOS,
in her official capacity as the Secretary of
Education,

                       Defendants.


    AASA, THE SCHOOL SUPERINTENDENT'S ASSOCIATION, THE COUNCIL
    OF THE GREAT CITY SCHOOLS, AND THE NATIONAL ASSOCIATION OF
    SECONDARY SCHOOL PRINCIPALS AS AMICUS CURIAE IN SUPPORT OF
           PLAINTIFF'S MOTION FOR PRELIMINARY INJUNCTION

                                               HUSCH BLACKWELL LLP

                                               Karen Courtheoux (NY Bar No. 4810487)
                                               John W. Borkowski (IL Bar No. 6320147)*
                                               Scott Schneider (TX Bar No. 24054023)**
                                               Aleksandra 0. Rushing (MO Bar No. 68304)*
                                               Paige Duggins-Clay (TX Bar No. 24105825)**
                                               Allen F. James (MO Bar No. 70675)*
                                               120 South Riverside Plaza, Suite 2200
                                               Chicago, Illinois 60606
                                               Phone: (312) 526-1538
                                               Fax: (312) 655-1501
                                               karen.courtheoux@huschblackwell.com
                                               john.borkowski@huschblackwell.com

                                               *Admission Pro Hae Vice Pending
                                               **Not Yet Admitted to Practice in this Court
Dated: July 10, 2020                           Counsel for Amici Curiae
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 2 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 3 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 4 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 5 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 6 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 7 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 8 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 9 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 10 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 11 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 12 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 13 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 14 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 15 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 16 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 17 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 18 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 19 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 20 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 21 of 23
Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 22 of 23
        Case 1:20-cv-04260-JGK Document 46 Filed 07/10/20 Page 23 of 23



requirements that survive judicial scrutiny without distracting them now from their critical efforts

to reopen public elementary and secondary schools safely in the midst of the COVID-19 pandemic.



 Dated: July 10, 2020                                     Respectfully submitted,

                                                          HUSCH BLACKWELL LLP

                                                          Isl Karen L. Courtheoux
                                                          Karen Courtheoux (NY Bar No. 4810487)
                                                          John W. Borkowski (IL Bar No. 6320147)*
                                                          Scott Schneider (TX Bar No. 24054023)**
                                                          Aleksandra 0. Rushing (MO Bar No. 68304)*
                                                          Paige Duggins-Clay (TX Bar No. 24105825)**
                                                          Allen F. James (MO Bar No. 70675)*
                                                          120 South Riverside Plaza, Suite 2200
                                                          Chicago, Illinois 60606
                                                          Phone: (312) 526-1538
                                                          Fax: (312) 655-1501
                                                          karen.courtheoux@huschblackwell.com
                                                          john.borkowski@huschblackwell.com

                                                          *Admission Pro Hae Vice Pending
                                                          **Not Yet Admitted to Practice in this Court

                                                          Counselfor Amici Curiae

                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on the 10th day of July, 2020, a copy of the above and

foregoing document was filed with the Clerk of Court using the CM/ECF system which sent

electronic notification of such filing to all those individuals currently electronically registered

with the Court.



                                               Isl        Karen L. Courtheoux




                                                     18
